a605llcmsaimage1.gif [a605llcmsaimage1.gif]a605llcmsaimage1.gif
[a605llcmsaimage1.gif]


MASTER SERVICES AGREEMENT
This MASTER SERVICES AGREEMENT (“Agreement”) is entered into by and between 605,
LLC, a Delaware limited liability company (“605”), and Rainbow Media Holdings
LLC, a New York limited liability company (“Customer”), and is effective as of
February 8, 2019 (the “Effective Date”).
BACKGROUND
A.    Customer desires to retain 605 from time to time to perform certain
professional services as specified in each Statement of Work (as defined below);
and
B.    605 desires to perform such services for Customer on the terms and
conditions of this Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.
SERVICES

1.1    General.
(a)    During the term of this Agreement, Customer and 605 shall develop and
agree upon written statements of work (each, a “Statement of Work”) that
reference this Agreement and specify, as applicable: (a) 605’s fees and rates;
(b) the term of that Statement of Work; (c) the services to be provided by 605
under that Statement of Work (“Services”); (d) the datasets, spreadsheets,
reports, tables, charts, or documentation to be provided by 605 under that
Statement of Work (“Deliverables”); and (e) any other details the parties deem
appropriate, including the identification of any Deliverables as work product
(“Work Product”). Work Product means any Deliverables that: (i) are created
specifically for Customer under this Agreement; (ii) are expressly and
specifically identified in the applicable Statement of Work as “Work Product”;
and (iii) do not constitute any software, utilities, tools, methodologies,
specifications, techniques, processes models, or algorithms, and/or 605
Materials (as defined below), which for the avoidance of doubt, shall not
constitute Work Product. A form of Statement of Work is set forth on Exhibit A.
Customer agrees to retain 605 to perform Services for Customer as set forth in
each Statement of Work. Neither party is required to enter into any Statement of
Work, and 605 is not required to perform any services or provide any deliverable
not set forth in a Statement of Work.
1.2    Personnel. 605 may perform the Services through its employees (“605
Personnel”) or contractors (“Contractors”), whose relationship to 605 is defined
in Contractor agreements (“Contractor Agreements”), as necessary to provide the
Services and Deliverables; provided, however, Customer has approved of each such
Contractor in writing prior to such Contractor commencing work on any Customer
engagement, such approval not to be unreasonably withheld. 605 shall remain
responsible under the terms of this Agreement for the Services performed by 605
Personnel.
605 shall contractually require, and shall cause, any Contractor to make timely
delivery of the Work Product.
605 shall contractually require each Contractor to be responsible for the timely
and full payment of all costs and fees to all persons and entities that render
services or goods for the creation and production of the Work Product. 605 shall
timely make all payments to the Contractor as may be required for the timely
completion of the Work Product by the Contractor.
605 Personnel and Contractors performing Services under this Agreement must be
subject to confidentiality provisions at least as restrictive as those set forth
herein.
In addition to the foregoing provisions, each Contractor Agreement shall contain
representations, warranties and indemnification provisions that contain the
following terms, at a minimum:
(a)
Contractor shall comply with all applicable laws and regulations;

(b)
The Deliverables and Work Product and all works and other intellectual property
provided by the Contractor in connection with the Deliverables and/or Work
Product, including without limitation all works, materials and intellectual
property other than the materials created by or for the Contractor, and any and
all intellectual property and all improvements and other derivatives thereto or
thereof, whether made in connection with this Agreement, the Contractor
Agreement or otherwise, do not and shall not infringe upon or violate any rights
whatsoever of any third party;

(c)
Contractor has not, and shall not at any time, created or permitted to exist any
lien, pledge, security interest or any other encumbrance in or to the
Deliverables and/or Work Product or any other product using any Customer
materials that may be developed, created or utilized pursuant to this Agreement
and/or the Contractor Agreement; and

(d)
Contractor shall be solely responsible for and shall pay any and all development
costs related to the Deliverables and/or Work Product (as applicable) and shall
obtain any and all rights and clearances for any Third-Party Materials (as
referenced in Section 3.5 below) used in connection with the Deliverables and/or
Work Product.

1.3    Customer Cooperation. In order to enable 605 to perform the Services,
Customer shall perform its responsibilities under this Agreement and the
applicable Statement of Work and provide 605 Personnel and Contractors with such
other cooperation and assistance as 605 reasonably requests.
1.4    Changes. Either party may, from time to time during the performance of
the Services, provide written notice to the other party proposing changes or
additions to this Agreement or a Statement of Work (each a “Change Proposal”).
Following delivery and receipt of a Change Proposal, the parties shall negotiate
in good faith and discuss appropriate modifications to this Agreement or the
relevant Statement of Work, as applicable (including without limitation the
specifications, timeframes, and fees). Neither party is required to accept a
Change Proposal, and neither party will be required to perform any additional
Services or provide any additional Deliverables or provide any additional
cooperation or support until a Change Proposal has been agreed upon in writing.
If parties agree to modify this Agreement or a Statement of Work, the Parties
will execute a written amendment to this Agreement or such Statement of Work,
which shall include any such changes or additions and any relevant information
that the Parties deem necessary. Each such amendment will be incorporated into
this Agreement. For the avoidance of doubt, the failure of 605 or any Contractor
hired by 605 to deliver the Services and Deliverables on the firm due dates set
forth in a Statement of Work for any reason shall entitle Customer to terminate
the applicable Statement of Work pursuant to the terms herein, and receive a
repayment of any fees paid for such Deliverable as applicable to the terminated
Statement of Work. 605 shall notify Customer, as soon as reasonably practicable,
about any potential or anticipated delay in making any scheduled delivery of
Services and/or Deliverables in accordance with the applicable Statement of
Work.
2.
COMPENSATION

2.1    Fees and Expenses. Fees and expenses payable as mutually agreed by the
Parties for the Services and Deliverables will be set forth in the relevant
Statement of Work (the “Fee”). The Fee described in each Statement of Work is
only subject to change based on additional Services and Deliverables authorized
and approved by Customer. Customer will be under no obligation to pay 605 any
other amounts unless Customer authorizes such amount in writing in advance.
2.2    Invoicing and Payment. Unless otherwise specified in the applicable
Statement of Work, 605 shall submit invoices to Customer monthly. Customer shall
pay the pre-approved 605 fees and expenses no later than thirty (30) business
days following the date the Customer receives of the invoice for such
pre-approved fees and expenses. Late payments will bear interest at the rate of
one and one-half percent (1.5%) per month (or the highest rate permitted by law,
if less); provided, however, that such late payment is not due to a reason
within 605’s control. In the event of any failure by Customer to make payments
of any fees hereunder in a timely manner not due to a reason within 605’s
control, 605 shall provide a written notice to Customer of such late payment and
if Customer fails to cure the unpaid invoice within fifteen (15) business days
from receipt of a written notice to Customer, then 605 shall have the
opportunity to temporarily suspend such applicable Statement of Work until such
payment is paid, or, if 605 does not temporarily suspend such applicable
Statement of Work, any due date set forth in such Statement of Work may be
extended at 605’s election in good faith (provided, in no event longer than a
period equal to the temporary suspension period).
2.3    Taxes. Customer shall be responsible for and shall indemnify and hold 605
harmless from payment of all taxes (other than taxes based on 605’s net income),
fees, duties, and other governmental charges, and any related penalties and
interest, arising from the payment of fees to 605 under this Agreement or the
provision of the Services and Deliverables under any Statement of Work to
Customer. Customer shall make all payments of fees to 605 free and clear of, and
without reduction for, any withholding taxes, and if requested by a taxing
authority or by 605, Customer shall provide 605 with official receipts issued by
the appropriate taxing authority, or such other evidence as 605 may reasonably
request, to establish that such taxes have been paid.
3.
WORK PRODUCT, DELIVERABLES, CUSTOMER MATERIALS, AND RESERVATION OF RIGHTS

3.1    Work Product. The parties acknowledge that, as expressly agreed to in a
Statement of Work and subject to the terms and conditions of this Agreement
(including the payment provisions hereof), Customer is the exclusive owner of
all rights, of every kind and nature, title and interest in the Work Product.
605 hereby irrevocably and exclusively assigns, grants and conveys, and further
represents that 605 Personnel will assign, grant and convey, to Customer, all
right, title and interest to any intellectual property rights, including any
copyrights, in any such Work Product.
3.2    Deliverables. Subject to the terms and conditions of this Agreement,
including payment of all applicable amounts due, 605 hereby irrevocably grants
to Customer a non-exclusive, non-transferable (except as otherwise provided in
this Agreement), royalty-free license (without the right to sublicense) in
perpetuity, during the term of this Agreement, to internally use and reproduce
the Deliverables that do not constitute Work Product in the conduct of
Customer’s business and to share such Deliverables with contractors of Customer,
solely for such employees and contractors’ use of such Deliverables for the
benefit of Customer in the conduct of its business, subject to written
confidentiality and use restriction terms that are at least as restrictive as
the terms of this Agreement applicable to such Deliverables. Customer shall
comply with all applicable laws, rules, regulations, accrediting agency
standards, and orders of governmental authorities (“Laws”) and shall not use or
otherwise exploit any such Deliverable in violation of any applicable Law,
contract, or privacy policy to which Customer or such Deliverable is subject.
3.3    Customer Materials; Certain Rights and Restrictions. Subject to the terms
and conditions of this Agreement, Customer hereby grants to 605 a non-exclusive,
non-transferable, non-sublicensable, royalty-free, license during the Term
(without the right to sublicense) to use, reproduce, modify, and create
derivatives of all data, datasets, specifications, software, and other
information or materials furnished by or on behalf of Customer or any of its
affiliates to 605 or any of its affiliates (whether before or during the term of
this Agreement) (collectively, the “Customer Materials”) and all Work Product
for permitted uses. Permitted uses under this license include performing
analyses of data included in the Customer Materials or Work Product, appending
data included in the Customer Materials or Work Product with other data sets,
running media against such data, and performing testing of such data.
Notwithstanding the foregoing, 605 shall not (i) use Customer Materials for any
purpose except as expressly authorized by Customer; (ii) use the Customer
Materials for the purpose or rendering or reselling information services to any
third party, (iii) reverse engineer, decompile or decode any Customer Materials
or (iv) sell, assign, lease, sublease, sublicense, disclose, transfer,
distribute, or otherwise make available to any third party (for clarity, other
than to 605 Personnel or Contractors on a “need-to-know” basis for the purpose
of providing the Services or Deliverables in an applicable Statement of Work)
the raw data included in the Customer Materials (“Customer Data”) or store,
access, or use any Customer Data, in each case for any purpose other than
providing Services or Deliverables to Customer (unless otherwise specifically
agreed in writing by the parties). In addition, 605 shall comply with any
additional restrictions on 605’s use of Customer Materials set forth on the
applicable Statement of Work or in writing by Customer. 605 is responsible for
605 Personnel’s and Contractors’ compliance with this Agreement with respect to
Customer Materials. Each party reserves all rights not expressly granted to the
other party in this Agreement.
3.4    End User Data. The parties acknowledge and agree that in order for 605 to
provide the 605 Services and Deliverables, it must collect or obtain certain
data from or about the linear television end users (the “End User Data”),
including but not limited to viewing and behavioral data, and 605 will use third
party data sources to match certain demographic data, general audience
attributes and information (together, the “Third Party Data”) to the End User
Data. 605 represents, warrants and covenants that: (i) 605, or the third parties
that it relies on as applicable, uses commercially reasonable efforts to comply
with the requisite section of the Cable Act allowing set top box data to be
collected, or, as it may apply to smart television user data, cause any
requisite notices, choices or mechanisms to opt out, and to obtain all necessary
consents (or has used commercially reasonable efforts to cause any such notices
to be provided and consents to be obtained by relevant third parties such as
smart device manufacturers) from End Users for the collection, processing, use,
transmission and disclosure of their End User Data to the extent necessary for
605 to provide the 605 Services and Deliverables and perform its obligations
under this Agreement; and (ii) during the Term, 605 will use commercially
reasonable efforts to offer (or ensure that relevant third parties offer) End
Users with opt out mechanisms for the collection, processing, use, transmission
and disclosure of their End User Data and 605 will use commercially reasonable
efforts to implement internal controls designed to ensure that End User Data is
used in accordance with such end user preferences; (iii) 605 shall maintain the
confidentiality of, and keep in safe custody, the End User Data and any and all
documentation, files and other media used to record or store End User Data; and
(iv) 605 shall use all necessary due care to protect such End User Data. 605
will not (a) collect and share with Company data that is PII (as defined below)
or otherwise could be reasonably construed as “personally identifiable” or
sensitive information according to any applicable United States law or
regulation.
3.5    Third Party Materials. Except as otherwise agreed to in writing by
Customer, any third party materials used in connection with the Deliverables
shall be provided on a royalty free basis, and 605 has the right to provide such
Deliverables to Customer in the United States. 605 shall, to the extent
practicable and permitted, pass through any third party rights and terms to
Customer. If any third party material is to be included in any Deliverables, and
such material has been approved in advance in writing by Customer, then Customer
will comply with any restrictions in third party licenses obtained for it by 605
and timely respond to 605’s request for approvals related to the same, provided
that such restrictions have been provided to Customer in advance in writing and
Customer has agreed to accept such restrictions in writing to 605.
3.6    605 Materials; Certain Rights and Restrictions. Notwithstanding anything
to the contrary in this Agreement, 605 retains ownership of: (a) all software,
utilities, tools, methodologies, specifications, techniques, processes, models,
algorithms, and/or all 605 intellectual property created prior to or
independently of the performance of the Services; (b) all Deliverables that do
not constitute Work Product; (c) all derivatives of each of the foregoing and of
Customer Materials (excluding Customer Data itself) (items (a), (b), and (c)
collectively, the “605 Materials”); and (d) all worldwide intellectual property
rights in each of the foregoing 605 Materials. 605 Materials will be deemed
605’s Confidential Information. Customer shall not: (i) use 605 Materials for
any purpose except as expressly authorized by 605; (ii) use the 605 Materials
for the purpose or rendering or reselling information services to any third
party; (iii) reverse engineer, decompile, or decode 605 Materials; (iv) attempt
(or permit any other person or entity to attempt) to identify or re-identify any
individual who is not identified in the 605 Materials; or (v) sell, assign,
lease, sublease, sublicense, disclose, transfer, distribute, or otherwise make
available 605 Materials to any third party. In addition, Customer shall comply
with any additional restrictions on Customer’s use of 605 Materials set forth on
the applicable Statement of Work. Customer is responsible for its contractors’
compliance with this Agreement with respect to the 605 Materials. To the extent
any Customer Materials or Work Product are incorporated or embodied in any 605
Materials, Customer retains ownership of such Customer Materials and Work
Product. To the extent any Customer Data is incorporated or embodied in any 605
Materials, 605 will promptly destroy such Customer Data and submit to Customer
the attached Exhibit C as certification of such destruction of Customer Data.
Each party reserves all rights not expressly granted to the other party in this
Agreement.
4.
COORDINATION AND COMMUNICATION

4.1    Project Manager. Each party shall appoint a “Project Manager” for each
Statement of Work. The initial Project Managers for Statements of Work will be
Gaurav Shirole, GVP Client Solutions for 605 and Thomas Ziangas, Senior Vice
President Research & Insights for Customer. Each party may substitute its
Project Manager upon written notice to the other party. The Project Managers
shall be responsible for ensuring their respective parties’ performance in
accordance with this Agreement. However, the Project Managers will not have
authority to amend this Agreement in any other respect.
4.2    Meetings. If either 605 or Customer requests, the other party shall make
its Project Manager available at an agreed upon time, in person or by telephone,
to review activities under this Agreement or applicable Statement of Work. Such
meetings will not occur more frequently than monthly unless otherwise agreed by
the parties.
5.
TERM AND TERMINATION

5.1    Term. The term of this Agreement will begin on the Effective Date and,
unless earlier terminated as pursuant to the terms in this Agreement, will
continue until one (1) year after the Effective Date, except that if any
Statements of Work are in effect at the expiration of such period, then the term
of this Agreement will automatically extend until the last Statement of Work
terminates or expires (the “Initial Term”); provided, that the Initial Term can
be renewed for one (1) additional one (1) year period (the “Renewal Term,” and
together with the Initial Term, the “Term”) by Customer providing written notice
to 605 of its intent to renew this Agreement within sixty (60) days of the
expiration of the Initial Term.
5.2    Termination for Cause; Suspension. Either party may terminate this
Agreement and all Statements of Work immediately upon written notice to the
other party if (i) the other party files a petition for bankruptcy, becomes
insolvent or makes an assignment for the benefit of its creditors, or a receiver
is appointed for the other party of its business; or (ii) the other party
commits a material breach of this Agreement, including a Security Breach, or is
named as a defendant in an FTC action or a private class action for the
violation of any privacy rules, regulations or laws or breaches of any of the
representations, warranties and covenants made hereunder and fails to cure such
breach within thirty (30) days after receiving written notice from the other
party identifying and describing such breach. Customer may immediately suspend
this Agreement and/or any Statement of Work if Customer reasonably determines
that 605 has failed to materially comply with this Agreement or the applicable
Statement of Work. Customer will promptly notify 605 in writing upon any such
suspension and the parties shall work in good faith to remedy any such
noncompliance, if such noncompliance can be remedied.
5.3    Termination for Convenience. Either party may terminate this Agreement or
any Statement of Work for convenience upon thirty (30) days’ notice to the other
party. If Customer terminates this Agreement or any Statement of Work for
convenience, Customer shall pay 605 (a) the amount of any documented,
out-of-pocket and non-refundable expenses incurred by and/or obligated to be
paid by 605 with respect to the Services up to the date of notice of
termination, (b) all outstanding payments due on non-cancelable Services
commenced with Customer’s authorization prior to the notice of termination, and
(c) a prorated portion of the fees due for Services provided, which in no event
shall be less than 50% of the fees due under the applicable terminated Statement
of Work. Any amounts already paid by Customer to 605 hereunder or in relation to
such applicable Deliverable in a Statement of Work shall be used to offset the
obligation under this Section and Customer shall only pay the excess remaining
unpaid, or if the amounts paid by Customer to 605 exceed the amount owed to 605
pursuant to this Section, 605 shall repay Customer for the amount of such excess
within five (5) days after Customer’s written demand therefor. The rights,
duties and responsibilities of each party hereto will continue in full force
unto the effective date of termination hereof. After such termination and
payment of the prorated fee, as applicable, Customer shall have no further
obligation to pay 605.
5.4    Effect of Termination. The provisions of Sections 2, 3.1, 3.3, 3.7, 5.4,
6, 7, 8, 9, and 10 will survive any termination or expiration of this Agreement.
Notwithstanding any termination of this Agreement or any Statement of Work,
Customer shall pay any amounts previously invoiced and shall compensate 605 for
all work performed through the effective date of termination or expiration of
this Agreement or such Statement of Work. This compensation will include full
payment for all completed Services and Deliverables and partial payment for all
work-in-progress, calculated based on percentage of completion.
6.
REPRESENTATIONS AND WARRANTIES; DISCLAIMER

6.1    605’s Representations and Warranties. 605 represents, warrants and
covenants to Customer that during the Term of this Agreement (i) it has the
power and authority to enter into this Agreement and to perform its obligations
hereunder; (ii) the execution of this Agreement and the performance of its
obligations hereunder do not and will not violate any other agreement to which
it is a party (including any confidentiality agreements); (iii) it and its
Contractors shall comply with all applicable local, state, federal and
international laws, rules, and regulations (including without limitation to
those related to CANSPAM, data security and privacy as well as the California
Consumer Privacy Act) required to perform the Services and Deliverables detailed
in each Statement of Work; (iv) it and its Contractors has the necessary
expertise and skills to provide the requested Services and Deliverables as set
forth herein and each Statement of Work in a professional and workmanlike manner
in accordance with industry standards and Customer specifications and
requirements set forth in each Statement of Work and will devote adequate
resources to meet its obligations under this Agreement and in each Statement of
Work; (v) it and its Contractors shall use commercially reasonable efforts to
perform the Services in a workmanlike, competent, professional manner; (vi) the
Services and Deliverables do not infringe, misappropriate, or otherwise violate
existing intellectual property rights or privacy rights of any third party or
violate any applicable law; (vii) it shall not use, and shall cause its
Contractors to not use the Customer Materials, Customer Data or Customer
Confidential Information (as defined below) for any other commercial benefit for
itself or a third party; and (viii) the execution of this Agreement by its
representative whose signature is set forth at the end of this Agreement has
been duly authorized by all necessary corporate or organizational action of such
party. In addition, 605 represents, warrants and covenants to Customer that
during the Term of this Agreement, 605 will employ up-to-date, generally
accepted industry standards and best practices with respect to all technology
and procedures to prevent and detect theft, piracy, unauthorized access,
unauthorized use, copying and duplication of Customer Materials, Customer Data
or Customer Confidential Information (“Security Incidents”). 605 shall notify
Customer upon discovery and/or reasonable belief of the occurrence of Security
Incident in accordance with “Exhibit B” (attached hereto), and 605 shall
investigate and use reasonable efforts to remedy, and will cooperate with
Customer in every reasonable way to assist Customer to investigate and remedy
such Security Incident. 605 shall re-perform any non-conforming Services at
605’s expense. 605 guarantees the accuracy of data or other Deliverables
supplied by 605; provided however (i) the term “accuracy of data or
Deliverables” does not apply to recommendations or conclusions of 605 contained
in any Deliverable; and (ii) Customer acknowledges that 605 does not guarantee
the accuracy of third-party data and Customer Materials included within the
Deliverables, or upon which the Deliverables are based. Customer acknowledges
that 605’s ability to deliver Services and Deliverables under this Agreement,
and the accuracy and reliability of such Services and Deliverables, is dependent
on Customer’s performance of its obligations under this Agreement, the delivery
of complete and accurate Customer Materials, and the timeliness, completeness,
and accuracy of data and other materials provided by third parties.
6.2    Customer’s Representations and Warranties. Customer represents, warrants,
and covenants that at all times during the term of this Agreement: (a) Customer
owns or otherwise has sufficient rights to all Customer Materials; (b) 605’s use
of such Customer Materials in accordance with this Agreement will not cause,
constitute, or result in a breach or violation of any applicable laws, or cause,
constitute, or result in a breach or violation of any contract; and (c) the
Customer Materials do not to the best of Customer’s knowledge after due inquiry
incorporate or include data or information from or relating to any individuals
who (i) have opted-out of having such data or information disclosed; (ii) are
domiciled outside the United States; or (iii) are under the age of eighteen (18)
years.
6.3    Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 6, THE SERVICES
AND ALL DELIVERABLES ARE PROVIDED TO CUSTOMER “AS IS” AND 605 AND ITS SUPPLIERS
HEREBY DISCLAIM ANY OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE, REGARDING THE SERVICES AND THE DELIVERABLES INCLUDING
WITHOUT LIMITATION THE ACCURACY OF THE SERVICES AND DELIVERABLES, ANY IMPLIED
WARRANTY OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT, FITNESS FOR A PARTICULAR
PURPOSE, AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF
PERFORMANCE. CUSTOMER IS SOLELY RESPONSIBLE FOR ITS USE OF THE DELIVERABLES.
7.
INDEMNIFICATION

7.1    Indemnification by 605. 605 shall indemnify, defend (at Customer’s
election) and hold harmless, at its own expense, Customer, its affiliated
companies, partners and parent companies, and each of their respective officers,
directors, employees and agents suppliers from and against any third-party
claim, demand, costs, damages, settlements, liabilities, losses and expenses
(including, but not limited to, reasonable outside attorneys’ fees and court
costs) of any kind whatsoever, arising out of any Action by a third-party not
affiliated with Customer and its affiliates arising out of or relating to: (i)
an allegation that any Services or Deliverables furnished under this Agreement
infringes, misappropriates or violates the rights of any the third party; (ii)
any acts of gross negligence, fraud, intentional misrepresentation or willful
misconduct by 605, or violation of law by 605 or any of its Contractors; (iii)
personal injury, including bodily injury or death suffered by a third party in
the course of 605 providing the Services hereunder; (iv) injury to or
destruction of tangible property of a third party, which results in whole or in
part from any act or omission of 605, or any Contractor or employee or agent of
605 in the course of 605 providing the Services hereunder; (v) a Security Breach
as referenced in the Addendum to this Agreement (“Security Breach”); and (v) 605
or its Contractor’s violation of any governmental laws in connection with this
Agreement or any such Statement of Work. Customer shall be notified promptly in
writing of any such claim or demand. A delay in notice to Customer shall not
relieve 605 of its obligations hereunder. Customer shall cooperate with 605 at
605’s sole cost and expense, in defending or settling such claim. Customer shall
have the right to participate in the defense of any claim at its sole cost and
expense. If a Deliverable furnished hereunder is held to constitute infringement
under any third party intellectual property right, or if 605 believes that such
a determination is likely, 605 shall refund the purchase price paid by Customer
to 605 therefor and Customer shall not be prevented from otherwise pursuing any
further remedies it may have under the law, including breach of contract.
7.2    Indemnification by Customer. Customer shall indemnify, defend and hold
harmless, at its own expense, 605 and its affiliates and its and their officers,
employees, contractors and suppliers from and against any third-party claim, and
all related loss, cost, liability, damage and expense (including, but not
limited to, reasonable outside attorney’s fees and court costs), for each claim
brought by a third party to the extent that the claim is based on: (a) any use,
reproduction, distribution, or other exploitation of any Customer Materials,
whether or not authorized by this Agreement; (b) Customer’s breach of any
representation or warranty made under this Agreement; or (c) any violation by
Customer of any applicable governmental laws in connection with this Agreement
or any Statement of Work.
8.
LIMITATIONS OF LIABILITY

(i)    Waiver of Certain Damages; Liability Limit. EXCEPT FOR LIABILITY ARISING
FROM A PARTY’S INDEMNIFICATION AND CONFIDENTIALITY OBLIGATIONS HEREUNDER, BREACH
OF CONFIDENTIALITY, GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT, SECURITY
BREACH OR VIOLATION OF PRIVACY, IN NO EVENT WILL CUSTOMER, 605 OR 605 PERSONNEL
BE LIABLE FOR ANY LOST PROFITS OR LOST DATA OR FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, THE USE OF THE DELIVERABLES OR ANY OTHER
MATERIALS PROVIDED HEREUNDER, OR THE SERVICES (WHETHER FROM BREACH OF CONTRACT
OR WARRANTY, FROM NEGLIGENCE, STRICT LIABILITY OR OTHER CAUSE OF ACTION), EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 605’S
AGGREGATE LIABILITY RELATED TO THIS AGREEMENT SHALL BE CAPPED AT TWO MILLION
UNITED STATES DOLLARS (USD $2,000,000). NOTWITHSTANDING THE LIMITATION OF
LIABILITY ABOVE, SUCH LIMITATIONS OF LIABILITY SHALL NOT APPLY IN THE EVENT OF A
FAULTLESS SECURITY BREACH. IN THE EVENT OF A FAULTLESS SECURITY BREACH, 605’S
LIABILITY FOR DAMAGES TO CUSTOMER THAT ARE CAUSED BY SUCH FAULTLESS SECURITY
BREACH MAY NOT EXCEED ONE MILLION UNITED STATES DOLLARS (USD $1,000,000).
“FAULTLESS SECURITY BREACH” MEANS A RELEASE OF CUSTOMER DATA THAT DOES NOT ARISE
FROM A FAILURE BY 605, OR ANY PARTY UNDER DIRECTION OR CONTROL OF 605, TO COMPLY
WITH 605’S OBLIGATIONS SET FORTH IN THIS AGREEMENT AND DOES NOT ARISE FROM THE
GROSS NEGLIGENCE, WILLFUL MISCONDUCT AND/OR FRAUD OF 605 OR ANY PARTY UNDER
DIRECTION OR CONTROL OF 605. THE FOREGOING LIMITATION IS CUMULATIVE WITH ALL
PAYMENTS BEING AGGREGATED TO DETERMINE SATISFACTION OF THE LIMIT. AMOUNTS PAID
OR INCURRED BY 605 UNDER SECTION 7.1 WILL COUNT TOWARD SATISFACTION OF THE
LIMIT. THE EXISTENCE OF ONE OR MORE CLAIMS WILL NOT ENLARGE THE LIMIT.
8.2    Basis of the Bargain. Regardless of whether any remedy permitted under
this Agreement fails of its essential purpose, the allocation of risk in this
Section 8 is material to this Agreement and Customer acknowledges, agrees, and
accepts that 605 would not enter into this Agreement without the limitations on
liability in this Section 8.
9.
CONFIDENTIALITY

9.1    Definition of Confidential Information. As used in this Agreement,
“Confidential Information” means any information disclosed, directly or
indirectly, by the disclosing party (the “Disclosing Party”) to the receiving
party (the “Receiving Party”) pursuant to this Agreement that (a) is in written,
graphic, machine readable or other tangible form (including without limitation
documents, software, prototypes, samples, data sets, product plans and
research), and is marked “Confidential” or in a similar manner to indicate its
confidential nature; (b) is disclosed orally or visually, provided that such
information is designated as confidential at the time of initial disclosure; or
(c) otherwise should reasonably be understood or considered to be confidential
by the Receiving Party based on the circumstances of disclosure or the nature of
the information itself. Confidential Information may include information of a
third party disclosed by the Disclosing Party to the Receiving Party under this
Agreement. Confidential Information of 605 includes, without limitation, the 605
Materials (whether or not so marked or identified) and all information
constituting or relating to 605’s (or any of its affiliates’) (y) databases and
data sets (including any personally-identifiable information that may be
contained therein), computing environments, storage, or networks; or (z)
security processes, procedures, safeguards, vulnerabilities, compromises,
breaches, or failures (whether or not so marked or identified). Confidential
Information of Customer includes, without limitation, the Customer Materials and
Customer Data (whether or not so marked, designated or otherwise identified) and
all information constituting Customer’s (or any of Customer’s affiliates’)
business or information of Customer provided by or made available to 605 by
Customer in the course of this Agreement. In addition, 605 shall acknowledge and
agree to the terms contained in the Security Addendum attached hereto as Exhibit
B, which is incorporated into the Agreement by reference.
9.2    Confidentiality Obligations. From time to time during the term of this
Agreement, the Disclosing Party may disclose Confidential Information to the
Receiving Party. Except as otherwise permitted under this Agreement (including
for the purposes of performing obligations or exercising license rights under
this Agreement), the Receiving Party will maintain in strict confidence all
Confidential Information of the Disclosing Party and will not use, disclose to
any third party, or permit third-party use of any Confidential Information of
the Disclosing Party. The Receiving Party will limit access to the Disclosing
Party’s Confidential Information to employees or contractors of the Receiving
Party who have a need to know, and use at least the same standard of care as it
uses to protect its own confidential information of a similar nature from
unauthorized use or disclosure, but in no event less than reasonable care. The
Receiving Party will promptly notify the Disclosing Party upon discovery of any
unauthorized use or disclosure of the Disclosing Party’s Confidential
Information. At the request of the Disclosing Party or upon expiration or
termination of this Agreement, the Receiving Party will promptly destroy all
documents and materials in the Receiving Party’s possession or control that
contain Confidential Information of the Disclosing Party and are not subject to
an ongoing license to the Receiving Party. Each party shall be responsible for
any breach of this Agreement by any of its representatives, and agrees, at its
sole expense, to take reasonable measures to restrain its representatives from
prohibited or unauthorized disclosure or use of any of the Disclosing Party’s
Confidential Information.
9.3    Exceptions. The obligations in Section 9.2 will not apply to any
Confidential Information that: (a) was already known to the Receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the Disclosing Party; (b) was generally available to the public or otherwise
part of the public domain at the time of its disclosure to the Receiving Party;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through an act or omission of the
Receiving Party in breach of this Agreement; or (d) was disclosed to the
Receiving Party, other than under an obligation of confidentiality, by a third
party who had no obligation to the Disclosing Party not to disclose such
information to others. Notwithstanding Section 9.2, the Receiving Party may
disclose the Disclosing Party’s Confidential Information to the extent necessary
to comply with a valid order of a court or other governmental authority,
provided that prompt written notice is given to the Disclosing Party and the
Disclosing Party has a reasonable opportunity to contest or seek to limit such
disclosure and the recipient takes reasonable and lawful actions to avoid and/or
minimize the extent of such disclosure.
9.4    Confidentiality of Agreement. Neither party shall disclose any terms of
this Agreement (including without limitation pricing terms) to anyone other than
its attorneys, accountants, and other professional advisors under a duty of
confidentiality except (a) as required by law, (b) pursuant to a mutually
agreeable press release, or (c) in connection with a proposed merger, financing,
or sale of such party’s business. Each party agrees that a breach of this
Section 9 may result in the substantial likelihood of irreparable harm and
injury to the other party for which monetary damages alone would be an
inadequate remedy, and for which damages would be difficult to accurately
measure. Accordingly, each party agrees that the other party shall have the
right, in addition to any other remedies available to it, to seek immediate
injunctive relief as well as other allowable equitable relief solely related to
any breach or potential breach of this Section 9, and in no way obtainable to
prevent the exhibition or airing of any of Customer’s programming. Upon the
expiration or termination of this Agreement, each party shall return (or if
requested by the Disclosing Party, destroy) all Confidential Information,
documents, manuals, electronic data and other materials provided by the
Disclosing Party to the recipient hereunder. 605 shall certify its destruction
of any Customer Confidential Information with the attached Exhibit C.
10.
INSURANCE.

10.1    Insurance Requirements. During the Term of this Agreement (including any
extensions or renewals thereof), 605, and any Contractors engaged by 605, will
at all times maintain in full force, at their own respective cost and expense,
the following insurance policies: (i) Commercial General Liability insurance on
an occurrence basis providing single limit coverage in an amount not less than
$1,000,000 per occurrence and $3,000,000 aggregate; (ii) Worker’s Compensation
or Employer’s Liability insurance coverage on its employees to the extent
required by law; (iii) Professional Liability insurance (including for
professional services and breach of contract, copyright infringement and other
intellectual property coverage, coverage for violation of privacy laws,
advertising liability and general errors and omissions coverage) with limits of
no less than U.S. $1,000,000 per occurrence/$3,000,000 annual aggregate; and
(iv) Technology Errors & Omissions, inclusive of Network Security & Privacy
coverage with a single limit coverage in an amount not less than $3,000,000 per
occurrence and $3,000,000 aggregate covering liabilities and claim expenses
arising from wrongful acts, errors and omissions, in rendering or failing to
render all Services and in the provision of all Deliverables in the performance
of the Agreement, including the failure of Deliverables to perform the intended
function or serve the intended purpose. This policy shall include coverage for
loss, disclosure and theft of data in any form; media and content rights
infringement and liability, and network security failure, including but not
limited to, denial of service attacks and transmission of malicious code.
Coverage shall contain severability for the insured organization for any
intentional act exclusions. If this coverage is provided on a claims-made basis,
then it must be maintained for a period of two (2) years after termination of
this agreement; and (vi) Cyber Extortion coverage with a single limit coverage
in an amount not less than $3,000,000 per occurrence and $3,000,000 aggregate.
Coverage will include direct or indirect illegal threat from a third party to
damage, destroy or corrupt 605’s or Customer’s computer system, website or any
programs used. Coverage will also include illegal threat to disseminate any
commercial information resulting in a demand for ransom as a condition of not
carrying out such threat. Any such errors and omissions policies shall not
contain any special or non-customary exclusions. All such insurance policies
shall each name Customer as an additional named insured. Upon Client’s written
request, 605 will furnish to Client a certificate of insurance evidencing the
same.
11.
GENERAL

11.1    Independent Contractors. Customer and 605 are independent contractors,
and nothing in this Agreement permits either party to create or assume any
obligation on behalf of the other.
11.2    Assignment. This Agreement binds and inures to the benefit of each
party’s permitted successors and assigns. Neither party may assign this
Agreement or assign any rights or delegate any duties under this Agreement, in
whole or in part, by operation of law or otherwise, without the other party’s
prior written consent; provided, that either party may assign this Agreement
without consent in its entirety to any affiliate, or any successor-in-interest,
whether by merger, operation of law or other acquisition of all or substantially
all of the stock or assets of such party to which this Agreement relates.
11.3    Notices. Any notice, approval, authorization, consent, or other
communication required or permitted to be delivered to either party under this
Agreement and intended to have legal effect must be in writing and will be given
(1) personally; (2) by overnight express courier with confirmation of delivery;
or (3) by electronic mail. Notice will be deemed given on the date delivered.
Notices will be sent to the addresses of the parties set forth on the signature
page below (which may be changed by each party by notice to the other).
11.4    Governing Law. This Agreement is governed by and enforced under the laws
of the State of New York, U.S.A., but excluding its conflict of law provisions
that would require the application of the laws of any other jurisdiction. The
United Nations Convention on Contracts for the International Sale of Goods does
not apply to this Agreement.
11.5    Jurisdiction and Venue. Any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
must be brought in or otherwise commenced in a state court located in New York
County, New York or federal court in the Southern District of New York. Each
party hereby expressly and irrevocably consents and submits to the jurisdiction
of each such court in connection with any such legal proceeding. Notwithstanding
the foregoing, nothing will prohibit 605 or Customer from seeking relief in any
court of competent jurisdiction to protect or enforce its intellectual property
rights or Confidential Information.
11.6    No Waiver; Severability. The waiver of any particular breach or default
or any delay in exercising any rights is not a waiver of any subsequent breach
or default, and no waiver is effective unless in writing and signed by the
waiving party. If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent permissible
consistent with the original intent of the parties, and the other provisions of
this Agreement will remain in force. The limitations of liability in this
Agreement will be effective notwithstanding the failure of essential purpose of
any limited remedy set forth in this Agreement.
11.7    Construction. The parties intend this Agreement to be construed fairly,
according to its terms, in plain English, and without constructive presumptions
against the drafting party. The Section headings in this Agreement are for
reference only and do not affect the meaning of this Agreement. Unless otherwise
expressly indicated, “including” means “including but not limited to”. In the
event of any conflict, ambiguity, or inconsistency between the terms and
conditions of the main body of this Agreement and the terms and conditions of a
Statement of Work, the provisions of the main body of this Agreement will
prevail unless the Statement of Work specifically states that the Statement of
Work prevails. The terms of this Agreement supersede the terms of any
non-disclosure agreement or other agreement governing the use and disclosure of
confidential information entered into between the parties in anticipation of
this Agreement.
11.8    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together constitute a single instrument.
Execution and delivery of this Agreement may be evidenced by facsimile or e-mail
transmission.
11.9    Force Majeure. Neither party is in breach of this Agreement for any
cessation, interruption, or delay in the performance of its obligations
hereunder (other than payment obligations) due to causes beyond its reasonable
control, including earthquake, flood, fire, storm, or other natural disaster,
act of God, labor controversy or threat thereof, civil disturbance or commotion,
acts or threats of terrorism, disruption of the public markets, war, or armed
conflict.
11.10    Third Party Beneficiaries. This Agreement does not, and neither party
intends that this Agreement will, confer any legal rights on any third party or
to be enforceable in any part by a third party.
11.11    Entire Agreement. This Agreement together with its Exhibits and any and
all Statements of Work (which are hereby incorporated by reference when executed
by the parties) represents the entire agreement between the parties and
supersedes all prior and contemporaneous agreements and understandings (oral and
written) with respect to the matters covered by this Agreement. Neither party
has entered into this Agreement based on representations other than those
contained in this Agreement. This Agreement may be amended only by a written
agreement signed by both parties.
- Signature Page Follows -







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.


RAINBOW MEDIA HOLDINGS LLC


By:   
   Authorized Signature


Linda Schupack
   Printed Name


EVP - Marketing
   Title


ADDRESS FOR NOTICE PURPOSES:
Rainbow Media Holdings LLC
11 Penn Plaza, 18th Floor
New York, New York 10001
Attn: Linda Schupack, EVP - Marketing
605, LLC:


By:   
   Authorized Signature


Ben Tatta
   Printed Name


President
   Title


ADDRESS FOR NOTICE PURPOSES:
605, LLC
251 Park Avenue South, Floor 10
New York, New York 10010
Attn: Ben Tatta, President



    
    

Exhibit A
Form of Statement of Work
Statement of Work No. __
This STATEMENT OF WORK NO. __ (this “Statement of Work”) is a Statement of Work
under the Master Services Agreement dated as of May 24, 2018 between 605, LLC
(“605”) and Rainbow Media Holdings LLC (“Customer”) (the “Agreement”), and is
effective as of __________ (the “Statement of Work Effective Date”). Capitalized
terms used in this Statement of Work but not defined in this Statement of Work
will have the meanings given in the Agreement.
1.
SERVICES. 605 shall perform the following Services under this Statement of Work:
[_____________________]

2.
DELIVERABLES. The following are the Deliverables under this Statement of Work:
[_____________________]

3.
CERTAIN CUSTOMER RESPONSIBILITIES. In addition to Customer’s responsibilities
under the Agreement, Customer shall be responsible for the following:
[_____________________]

4.
FEES AND EXPENSES. Subject to mutual execution of this Statement of Work and
receipt of an invoice at least thirty (30) days prior to each payment date,
Customer shall pay 605 the following fees under this Statement of Work:
[_____________________], payable upon satisfactory completion, delivery and
acceptance by Customer of the Services and Deliverables.

All expenses incurred by 605 in connection with the services, including travel
expenses, shall be borne by 605 without reimbursement from Customer, unless
Customer obtains prior written authorization from Customer and submits proper
receipts, vouchers and any other requested substantiation. 605 shall not be
entitled to receive reimbursement for any overages or additional expenses of any
kind without the prior written approval of Customer.
5.
TERM. The term of this Statement of Work begins on the Statement of Work
Effective Date and ends on [_______________] unless earlier terminated as
provided in this Statement of Work or the Agreement.

6.
ESTIMATED TIMELINE. This is a high-level estimated timeline for the provision of
Services and Deliverables under this Statement of Work:

Task/Phase
Estimated Completion Date
 
 
 
 
 
 

7.
ASSUMPTIONS. All Services provided by 605 under this Statement of Work are
conditioned on (a) Customer’s fulfillment of its responsibilities under this
Statement of Work and the Agreement and (b) the assumptions and exclusions set
forth below.

8.
ADDITIONAL RESTRICTIONS. Customer agrees that its use of 605 Materials
(including the Deliverables) provided under this Statement of Work is subject at
all times to the following restrictions:

9.
OTHER. [_________________________]

- Signature Page Follows -


IN WITNESS WHEREOF, the parties hereto have caused this Statement of Work to be
executed by their duly authorized representatives as of the Statement of Work
Effective Date.
RAINBOW MEDIA HOLDINGS LLC


By:
   Authorized Signature


   
   Printed Name


   
   Title


605, LLC:


By:
   Authorized Signature


Ben Tatta
   Printed Name


President
   Title






EXHIBIT B


SECURITY ADDENDUM
605, LLC (“Vendor”) and RAINBOW MEDIA HOLDINGS LLC (“Client”)


Client has agreed to provide Vendor with certain intellectual property, assets
and information of a proprietary, sensitive or confidential nature that a
reasonable person would regard as such based on the nature and source of such
information (collectively, the “IP”). Vendor shall, and shall cause its
employees, independent contractors, and any permitted Subcontractors (including
any third party hosting providers) under this Agreement to, comply with the
following:


1.Restrictions on Use: Vendor shall utilize the IP solely for the purposes set
forth in this Agreement and shall limit access to the IP to those persons who
are necessary to the completion of Vendor’s obligations or as approved by Client
in writing in advance. In no event shall any IP be disclosed, transmitted, or
distributed to any person external to the Vendor or other third party, including
without limitation, Subcontractors, third party hosting providers, friends,
relatives, significant others or acquaintances (each, a “Third Party”), unless
such Third Party is bound by security and non-disclosure obligations that are no
less restrictive than those set forth herein and Vendor remains liable for all
acts and omissions of such Third Party, including without limitation, any
failure of the Third Party to comply with this Schedule. Any IP disclosed,
transmitted or distributed, in whole or in part, by Vendor shall bear the same
proprietary/confidential/restricted notices that appear on the IP when initially
provided by Client, if any. No portion of any IP shall be disclosed via any
social media outlets without the Client’s prior written consent.


2.Irreparable Harm, Injunction: Vendor acknowledges and agrees that any
unauthorized disclosure of the IP, whether intentional, inadvertent, or caused
by an outside party, may destroy the value of the information and result in
irreparable financial and reputational harm to the Client and Client shall be
entitled to obtain (without posting any bond) an ex parte restraining order,
preliminary injunction and/or permanent injunction preventing disclosure or any
further disclosure of any IP.
3.Security Breach Incidents: Vendor shall establish and maintain a security and
privacy program for all IP that complies with all requirements of law using
industry standards and shall prevent unauthorized access or use or disclosure of
any IP, as well as theft, pirating, unauthorized exhibition, accidental or
unlawful destruction, loss or alteration, unauthorized copying or duplication of
any IP. In the event of an incident that leads Vendor to believe (or would have
lead a reasonable person exercising a reasonable level of diligence and
investigation to believe) that any of the foregoing has occurred or Vendor has
reason to suspect that there has been a hack, circumvention, deactivation,
degradation breach or failure of any system(s) used by Vendor or any Third Party
to protect the IP from unauthorized access, distribution or use (each, a
“Security Incident”), Vendor shall:


(a)
Within two (2) business days notify the Client representative that has supplied
or provided access to the IP and send an email to contentbreach@amcnetworks.com
which shall include specific information describing the nature and extent of
such occurrence; and

(b)
Promptly, at Vendor’s expense, take all necessary and reasonable interim steps
to resolve and prevent recurrence of the Security Incident and to minimize any
adverse impact to the Client, including taking any reasonable steps requested by
Client.



4.Termination: Notwithstanding anything in this Agreement to the contrary and
without limiting any other rights or remedies available to Client or any other
provision of this Agreement or this Schedule, if Client reasonably believes that
a Security Incident has resulted in or will result in any unauthorized access,
distribution, or use of the IP, or that Vendor or any Vendor Subcontractor is
not in compliance with these terms of this Schedule, Client may immediately
terminate this Agreement (and shall be entitled to a pro rata refund of all
prepaid fees) and Vendor shall return or destroy all IP in accordance with this
Schedule and provide the required certification to Client.


5.Security Practices and Procedures: Note: If Vendor is accessing the IP solely
through an AMC platform using AMC provided authentication credentials (e.g.,
AMC’s Virtual Private Network), Vendor shall be deemed to have satisfied these
Section 5 requirements.


(a)
If Vendor is hosting any IP or using a third party hosting provider, all IP
shall be maintained in ISO 27001, ISAE 3402, SSAE 16/SOC 2 compliant data
centers and, upon Client’s request, Vendor shall provide annual certificates of
compliance along with annual vulnerability assessment test results.



(b)
Vendor shall use and maintain appropriate administrative, physical, and
technical safeguards for the protection of all IP against unauthorized
disclosure or access, or accidental or unlawful destruction, loss, or
alteration. Vendor shall include, without limitation, (a) industry standard
firewalls for all data entering internal data network from any external source;
(b) industry standard anti-virus and anti-spyware software protection programs
and techniques to prevent harmful software code from affecting the IP,
monitoring for vulnerabilities and apply appropriate patches on a regular and
ongoing basis; (c) encryption of data in transit and encryption of 128-bit (or
higher) for any IP that is digitally stored either permanently or temporarily
(including, but not limited to, portable or removable media, such as USB storage
drives, optical media, or laptops); (d) no transmission of IP via email,
facsimile or via unsecured protocols; (e) isolation of any IP in a logically
discrete production database environment for Client; (f) development and
maintenance of secure systems and applications, including but not limited to,
24x7 networks Intrusion Detection Systems, DLP Systems (when implemented by
Vendor) and procedures for logging, alarming and reporting security violations;
(g) non-use of any vendor-supplied defaults for system passwords or other
security parameters; (h) installation, maintenance and updating of a log
management application to accumulate application logs in one place for
monitoring and review; (i) maintenance of all IP in a secure, access-controlled
storage location that includes least privilege for administrator access, an
audit trail of all administrator actions, maintenance of audit logs, and a
minimum number of persons with privileged access; and (j) the use of unique
identifiers, such as separate credentials and/or multi-factor authentication for
each individual accessing any IP.

6.Auditing: If Vendor is hosting any Client IP or collecting PII on behalf of
Client, upon request and at least thirty (30) days’ prior notice from Client,
not to exceed one audit in any calendar year, Vendor shall permit Client to
review and audit its security practices, systems and procedures and as well as
logs and related information and documentation (including any of the foregoing
located at off-site facilities, if any) during regular business hours at
Client’s expense.


7.Return or Destruction of IP: Upon termination or expiration of this Agreement
or upon Client’s request at any time, Vendor shall make available to Client, and
shall cause all Third Parties to make available to Client, all IP and any
derivatives thereto without retaining any copies thereof (electronic or
otherwise). In the event that Client agrees in writing in its sole discretion to
the destruction of any portion of the IP rather than the return to Client,
Vendor shall use best industry data eradication practices to ensure that the IP
is destroyed and/or deleted which, at a minimum, shall comply with US DOD Wipe
Standard (DoD 5220.22-M) or its successor or equivalent and Vendor shall
identify, inventory, and create a listing of all copies, reproductions, or
derivative works that cannot be returned to Client. No later than 10 days after
expiration or termination of this Agreement or at Client’s request for the
return and/or destruction of the IP at any time, Vendor shall deliver to Client
a written Certification of Return or Destruction of IP certified by an officer
of Vendor in the form of Attachment A.


8.Client’s Remedies: Notwithstanding anything in this Agreement to the contrary,
(i) Client’s rights and remedies and Vendor’s obligations in connection with any
Security Incident or any failure of Vendor to comply with these provisions shall
not be limited by, or subject to, any limitation of liability, liability cap, or
disclaimer of warranty/liability and shall remain uncapped and unlimited; and
(ii) any fines, penalties, and interest assessed against Client and any costs of
notifications required as a matter of law as a result of any unauthorized access
or disclosure of IP shall be considered direct damages recoverable hereunder and
Vendor will not claim or assert that such damages are indirect, special,
incidental, consequential, or punitive damages or otherwise unrecoverable or
that any unauthorized access or breach is, or was the result of, a force majeure
event.


9.Survival, Conflicts: Vendor’s obligations under this Schedule shall survive
expiration or any full or partial termination of this Agreement and this
Schedule shall be included as part of the complete agreement between the parties
with respect to the subject matter of this Agreement. In the event of any
conflict between any term or condition in this Schedule and the body of this
Agreement, this Schedule shall prevail.







EXHIBIT C


CERTIFICATION OF RETURN AND/OR DESTRUCTION OF IP








I, _____________________________, an authorized representative of
_______________________ (“Vendor”) hereby certify that Vendor has searched and
inspected the entire contents of Vendor’s information storage and transmission
network, including electronic mail accounts, file servers, laptops and portable
storage media, in Vendor’s possession, custody or control and has irretrievably
deleted and/or returned the following electronic files, including derivative
works, that were provided to or created by Vendor:




[LIST OF FILES]




I further certify that Vendor has searched all the premises, offices and
facilities of Vendor that maintained or stored any hard copy IP, including
derivative works, that were provided to or created by Vendor and that the
following IP has been physically destroyed and/or returned to AMC Network
Entertainment LLC:




[LIST OF FILES]




I declare that the foregoing statements are true and correct.




Executed on __________________________, 20___






605, LLC:
“VENDOR”


By:    
Authorized Signature


    
Printed Name


    
Title:






1